Citation Nr: 0412431	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  99-24 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, characterized as a bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1974 
to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  In that decision, the RO, in 
pertinent part, denied the issue of entitlement to service 
connection for a bipolar disorder, claimed as depression and 
anxiety.  

Also by the August 1998 rating action, the RO denied the 
issue of entitlement to service connection for hearing loss.  
Following notification of the decision, the veteran perfected 
a timely appeal with respect to the denial of this claim.  
Thereafter, by a January 1999 rating action, the RO granted 
service connection for hearing loss and assigned a 
noncompensable evaluation to this disability, effective from 
August 1997.  As the veteran did not express disagreement 
with the noncompensable rating or effective date assigned to 
this service-connected disability, a claim regarding his 
hearing loss is no longer in appellate status.  

Further, by a January 2000 rating action, the RO denied the 
issue of entitlement to service connection for tinnitus.  
Following notification of the decision, the veteran perfected 
a timely appeal with respect to the denial of this claim.  
Subsequently, by a February 2002 rating action, the RO 
granted service connection for tinnitus and assigned a 
10 percent evaluation to this disability, effective from 
November 1998.  As the veteran has not expressed disagreement 
with the 10 percent rating or effective date assigned to this 
service-connected disability, a claim regarding his tinnitus 
is no longer in appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The evidence is in equipoise as to whether the veteran's 
bipolar disorder had its onset during active military duty.  


CONCLUSION OF LAW

Bipolar disorder was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court Of Appeals For Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the statement of the case issued in September 1998, a 
supplemental statement of the case (SSOC) furnished in 
October 1999, a letter dated in September 2001, and an SSOC 
issued in February 2002, the RO informed the veteran of the 
criteria used to adjudicate his service connection claim, the 
type of evidence needed to substantiate this issue, as well 
as the specific information necessary from him.  These 
documents also advised the veteran of the evidence of record 
and of the reasons and bases for the decision.  Further, the 
September 2001 letter specifically notified the veteran that 
VA would assist in obtaining identified records but that it 
was his duty to give enough information to enable VA to 
obtain any such available additional records.  The RO also 
informed him that he could procure relevant records himself 
and then submit the documents to VA.  

Moreover, in the September 2001 letter, the RO informed the 
veteran that it would "make reasonable efforts to help . . . 
[the veteran] get evidence necessary to support . . . [his] 
claim" and that he "must give . . . enough information 
about these records."  The RO's reference to the veteran's 
opportunity to provide VA with sufficient information to 
accord the agency a valid chance to obtain the relevant 
documents appears to satisfy the "fourth element" of the 
VCAA notice requirements (which stipulates that VA must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").  

Further, the Board acknowledges that the RO did not inform 
the veteran of the specific information necessary from him or 
his opportunity to submit any pertinent evidence until the 
September 2001 letter, which was issued after the initial 
denial of service connection for a bipolar disorder in August 
1998.  In this regard, the Board notes that the initial 
denial of the veteran's claim for service connection for a 
bipolar disorder occurred several years prior to the 
enactment of the VCAA.  In any event, the Board finds that 
such defect (with respect to the timing of the VCAA notice 
requirement) was harmless error.  First, while the Court did 
not address whether, and if so, how, the Secretary can 
properly cure a timing defect, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  Furthermore, as discussed above, 
the content requirements of a VCAA notice have been fully 
satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board notes that in reviewing AOJ 
determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  

The VCAA requires that, with regard to the satisfaction of 
the duty to notify, a claimant must be given the opportunity 
to submit information and evidence in support of his or her 
claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  Further, the veteran 
has been accorded a pertinent VA examination during the 
current appeal.  Also, the Board obtained a comprehensive 
medical opinion from the Chief of Staff at the VA Medical 
Center (VAMC) in Houston, Texas who is also a Professor of 
Psychiatry at the Baylor College of Medicine.  

Moreover, in February 2004, the veteran submitted a statement 
from a private physician.  At that time, the veteran 
explained that this private medical statement is his (the 
veteran's ) "last submission of evidence into the record."  
The veteran specifically stated that he had "no additional 
evidence."  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue on appeal would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Factual Background

According to the service medical records, in February 1975, 
the veteran was referred to the military medical clinic with 
questions regarding his history of psychiatric 
hospitalization and treatment.  The report indicates that the 
veteran's past psychological difficulties "were mainly due 
to parental adjustment problems."  The veteran explained 
that he felt that his parents expected "too much from him."  
A psychiatric evaluation completed at that time reflected no 
evidence of a psychosis, neurosis, or gross personality 
disorder.  This examination demonstrated that the veteran was 
calm, alert, and intelligent.  Testing revealed a somewhat 
unconventional thinking youth who was struggling with his 
identity.  The examiner concluded that the veteran was 
motivated to do well, that he "should make a good sailor," 
and that he had no mental disorder.  

Approximately two-and-a-half months later, the veteran sought 
treatment for complaints of increased abdominal pain when 
nervous.  He described a history of gastric ulcers as well as 
problems with his nerves and increased alcohol intake.  The 
examiner provided an impression of gastritis secondary to 
anxiety and excessive alcohol intake.  

At a follow-up psychiatric evaluation completed one week 
later in April 1975, the veteran reported having a history of 
an adolescent adjustment problem "in [the] past" in which 
he left a hospital before finishing a program.  The veteran 
also stated that he was drinking heavily.  A mental status 
evaluation demonstrated appropriate dress and grooming, 
little if any insight, denial of affect with only projection 
and an attempt to manipulate and understand surroundings, 
thought processing and thought content which indicated no 
psychosis or suicidal ideation, and an unremarkable 
sensorium.  The examiner explained that the veteran ended the 
interview without revealing anything about himself and with 
the desire to be told "what to change."  The examiner 
provided an impression of an extremely immature personality 
and also noted that, "persistently throughout the interview, 
[the veteran] refused to accept responsibility for his own 
thoughts or to gain insight."  

Several weeks later in May 1975, the veteran sought treatment 
for complaints of nervousness for the past two days.  He 
reported that, at that time, he had "plenty of personal 
problems" and was "having stomach aches due to nerves."  
The examiner noted that the veteran was ambivalent and wanted 
others to make decisions and also concluded that he (the 
veteran) did not need further treatment at that time.  Two 
days later in May 1975, the veteran was discharged due to his 
inability to adjust.  In a report dated on the following day 
in May 1975, a military clinical psychologist explained that 
the veteran was "apparently unable to satisfactorily adjust 
to military service and perform his duties" and that, "[i]f 
he is not administratively separated for other reasons, it is 
recommended that he be considered for separation by reason of 
his personality disorder."  

In July 1975, the veteran underwent a discharge examination.  
This evaluation demonstrated that the veteran was 
psychiatrically normal.  

According to relevant post-service medical records, in 
November 1975, the veteran was hospitalized at a private 
medical facility for approximately one week.  During the 
hospitalization, the veteran underwent a psychological 
evaluation.  In the report of this examination, the examiner 
noted the veteran's history of alcohol and drug abuse 
(including marijuana, LSD, barbiturates, and amphetamines) 
and of legal problems (involving car thefts).  Observation of 
the veteran's behavioral status demonstrated cooperation, no 
elation or depression, orientation in all areas, an 
appropriate affect, no psychotic symptoms such as delusions 
or hallucinations, and no ideas of reference or 
hypochondriacal ideas.  Testing showed no suggestion of the 
presence of any psychotic disorder or a neurotic disability.  
The treating physician expressed his opinion that the veteran 
"present[ed] . . . a picture of a rather typical antisocial 
personality who . . . [was] experiencing some anxiety over 
being hospitalized."  In support of this opinion, the doctor 
cited the veteran's "rather immature, impulsive, egocentric, 
and without sufficient superego development."  The physician 
provided a diagnostic impression of an anti-social 
personality disorder and expressed his opinion that the 
veteran's behavior pattern would continue.  

Between February 1977 and March 1983, the veteran was 
hospitalized at VA and private medical facilities on multiple 
occasions for treatment for alcohol and drug abuse.  
According to these documents, during the February 1977 VA 
hospitalization, the examiner also acknowledged that the 
veteran had a sociopath or anti-social personality disorder.  
A report of a July 1977 private hospitalization reflected 
diagnoses of alcohol abuse as well as an adjustment reaction 
of late adolescence.  During this hospitalization, the 
veteran reported using various types of drugs, including 
marijuana, since approximately the age of 16 years.  An 
evaluation completed during the March 1983 VA hospitalization 
demonstrated that the veteran was not psychotic.  

Furthermore, between June and July 1986, the veteran 
underwent two VA hospitalizations for alcohol detoxification 
as well as alcohol and drug counseling.  During the initial 
hospitalization in June 1986, the veteran reported that he 
began drinking at the age of 15 years and had had problems 
with alcohol abuse since the age of 16 years.  Primary 
diagnoses included alcohol rehabilitation, alcohol 
withdrawal, continuous alcohol dependency, and marijuana 
abuse.  

Thereafter, in July 1986, the veteran was hospitalized at a 
VA facility for two days.  He was admitted in an acutely 
suicidal state.  Reported problems included separation from 
his wife, excessive alcohol drinking, and a suicide attempt.  
An initial mental status evaluation demonstrated a neat 
appearance, good eye contact throughout the interview, an 
agitated and moderately depressed mood which was not 
consistent with thoughts of suicide, an appropriate affect 
ranging from sadness to anger, rapid speech, orientation in 
all spheres, excellent cognitive abilities, normal (logical, 
coherent, and goal-directed) thought processes without 
evidence of tangentiality or loose associations, no audio or 
visual hallucinations, no suicidal or homicidal ideations at 
the time of the interview, moderately impaired judgment, and 
limited insight.  His diagnoses included mixed substance 
abuse (on Axis I) and a borderline personality disorder (on 
Axis II).  He was discharged following his denial of his 
record of alcohol and drug abuse as well as his refusal for 
treatment for such problems.  

VA medical records dated in July and August 1986 reflected 
outpatient treatment for depression.  Thereafter, between 
October 1989 and October 1991, the veteran underwent several 
private hospitalizations for psychiatric treatment.  
According to these records, the veteran was diagnosed with a 
manic depressive disorder, a borderline personality disorder, 
and polysubstance (including alcohol and drug) abuse.  In 
November 1989, poorly controlled bipolar disorder was noted.  

Subsequently, in April 1997, the veteran was hospitalized at 
a VA medical facility for acute polysubstance ingestion.  
Comorbidity and complication included a bipolar disorder.  

Approximately one-and-a-half weeks later in April 1997, the 
veteran was hospitalized at another VA medical facility for 
five days for alcohol detoxification.  According to the 
report of this hospitalization, the veteran had been 
receiving treatment for a bipolar disorder, a borderline 
personality disorder, an obsessive-compulsive personality 
disorder, and polysubstance abuse (including alcohol and 
cocaine).  A mental status evaluation demonstrated a 
disheveled appearance, cooperation, normal speech (in rate, 
rhythm, and tone), a congruent and no liability affect, a 
logical but at times circumstantial thought process, no audio 
or visual hallucinations, no delusions, no suicidal or 
homicidal ideations, poor insight (in that he used 
substances) but fair insight (in that "he knows that he 
needs help"), alertness, and orientation.  Principal 
diagnoses upon discharge included alcohol dependence, cocaine 
abuse, and a bipolar disorder (on Axis I) as well as a 
history of a borderline personality disorder (on Axis II).  

Approximately one week later in April 1997, the veteran was 
hospitalized at a private medical facility.  Upon admission, 
he complained of insomnia, feelings of sadness about his 
marital problems, as well as heavy alcohol abuse.  During the 
hospitalization, the veteran received individual and medical 
psychotherapy.  Final diagnoses included an exacerbation of 
mixed-type bipolar disorder with psychotic features, 
polysubstance dependence, and marital conflicts (on Axis I) 
as well as a personality disorder not otherwise specified 
with excessive-compulsive and anti-social features (on 
Axis II).  

On the following day in April 1997, the veteran was 
hospitalized at another private medical facility for three 
weeks.  He was admitted with severe manic mood and 
polysubstance dependence.  According to this hospitalization 
report, the veteran was "court ordered to treatment."  
During the hospitalization, the veteran remained manic and 
refused to take his medication.  His discharge diagnoses 
included poly substance dependence and a bipolar disorder (on 
Axis I) and a borderline personality disorder with antisocial 
and narcissistic traits (on Axis II).  

In July 1997, the veteran was hospitalized at this same 
private medical facility for one week.  He was admitted 
following a recent episode of recurrent depression during 
which time he reported having had thoughts of suicide and of 
using drugs.  During the hospitalization, the veteran 
reluctantly and minimally participated in the treatment 
program.  He continued to display manipulative behavior.  The 
treating physician expressed his opinion that the veteran's 
prognosis was fair given his past history of failed 
treatment.  The veteran's diagnoses upon discharge included a 
recurrent manic bipolar disorder and alcohol dependence (on 
Axis I) as well as cluster "B" traits (on Axis II).  

At a VA outpatient treatment session conducted in July 1997, 
the veteran asked to be taken off Prozac.  He reported having 
no problems and doing very well with only occasional 
awakening in the middle of the night with headaches.  The 
examiner discontinued the veteran's Prozac at his request but 
continued his other medications.  

In August 1997, the veteran was treated on an outpatient 
basis for his bipolar disorder, an obsessive-compulsive 
disorder, alcohol dependence, cocaine abuse, and a borderline 
personality disorder.  He reported having started drinking 
alcohol at the age of 15 years.  

Between March and July 1999, the veteran was hospitalized 
several times at a private facility for psychiatric 
treatment.  Relevant diagnoses made at those times included a 
bipolar disorder (depressed phase) and an 
obsessive-compulsive disorder (on Axis I) as well as a 
borderline personality disorder (also defined as a 
personality disorder with narcissistic and anti-social 
traits) (on Axis II).  

In a statement dated in July 1999, a private physician 
explained that he first treated the veteran when he was 
17 years of age (in approximately 1972) when he had a 
substance abuse problem and was a teenager who acted out and 
had a very dysfunctional relationship with his parents.  The 
doctor also noted that the next time that he treated the 
veteran occurred in the early 1990s, when he exhibited florid 
manic symptoms.  Additionally, the physician stated that the 
veteran had brought in-service, as well as post-service, 
records for review.  Upon review of these documents, the 
physician concluded that they do support a diagnosis of a 
bipolar illness and explained that impulsivity, flightiness, 
hypersexuality, comorbid substance abuse, and extreme 
reactive instability are all "hallmarks of a poorly 
stabilized mood disorder."  Further, the doctor expressed 
his opinion that the records that he had received from the 
veteran support the finding that he (the veteran) "had 
symptoms that we would now characterize as bipolar illness 
and borderline personality which is heavily loaded 
descriptively with signs and symptoms of affective 
instability and considered in many instances to be a form of 
bipolar illness."  The physician noted that "the presence 
of a single episode of manic behavior will make the diagnosis 
of bipolar illness unless this is associated with stimulant 
abuse, [al]though it does not rule out bipolar illness if 
stimulants are involved."  The doctor specifically stated 
that he firmly believed that the veteran "was bipolar when 
he was in the military . . . [al]though it would have been 
very difficult . . . to make the diagnosis at th[at] . . . 
time."  

In September 1999, the veteran presented testimony before a 
hearing officer at the RO.  According to the transcript of 
this testimony, the veteran asserted that he had begun to 
experience psychiatric symptoms in 1975 but did not receive 
treatment for such symptomatology until approximately 1990.  
1999 hearing transcript (1999 T.) at 2-14.  See also, 1998 
hearing transcript (1998 T.) at 10.  

In October 1999, the veteran underwent a VA psychiatric 
examination.  In the report of this evaluation, the examiner 
noted that he had reviewed the veteran's claims folder prior 
to the examination.  The veteran described feelings of 
depression (and of almost being paralyzed), social isolation, 
diminished hygiene, hopelessness, guilt, worthlessness, 
expansive mood (with rapid speech and "wild ideas running 
through . . . [his] head"), irritability, and 
hypersexuality.  The veteran reported having one "normal" 
day every four month.  In particular, the veteran explained 
that his depression lasts seven to ten days and that this 
symptomatology is followed by a few days of mixed depression 
and mania which, in turn, is followed by days of pure mania.  
The veteran asserted that his first manic episode occurred 
during his military service.  In addition, he stated that he 
first began drinking alcohol and using drugs in high school 
and that he had been sober for the past two-and-a-half years.  

A mental status evaluation demonstrated casual grooming; full 
cooperation; some anxiety, dysphoria, and motoric 
restlessness; a predominant mood of depression; an affect 
which was appropriate to content; logical and tight thought 
processes and associations with no loosening of associations 
or confusion; no gross impairment in memory; orientation in 
all spheres; no hallucinations; some grandiosity by history; 
adequate insight and judgment; suicidal ideation without 
intent; and no homicidal ideation.  The examiner provided the 
following impression on Axis I:  a severe bipolar disorder 
without psychotic features.  In addition, the examiner 
expressed his opinion that the veteran did not need 
psychiatric hospitalization at the time of the examination.  
Further, the examiner concluded that "[i]t is virtually 
impossible to ascertain whether the veteran's bipolar 
disorder was present while he was in the service."  The 
examiner explained that, while the veteran's service medical 
records make reference to some hypersexuality and depression, 
they do not seem to indicate the presence of a manic episode.  
Further, the examiner also noted that "the symptoms that 
were noted, including his history of drug use, would be 
consistent with a bipolar disorder which appeared in more 
full-blown form some time after his military service."  
Moreover, the examiner acknowledged that the record contains 
little information regarding the veteran's preservice 
psychiatric symptomatology and explained that "[i]t is not 
clear whether that was exacerbated during his time in the 
service but [that] it does appear as if the veteran had a 
constellation of psychiatric problems which precluded his 
successful adjustment to military life."  

Between October 1999 and May 2000, the veteran was 
hospitalized at a private medical facility twice for 
psychiatric treatment.  The October 1999 hospitalization 
reflected treatment for diagnoses of an obsessive-compulsive 
disorder (on Axis I) and a borderline personality disorder 
with narcissistic traits (on Axis II).  The subsequent 
private hospitalization in May 2000 provided psychiatric 
treatment for a mixed bipolar disorder (on Axis I) and a 
personality disorder not otherwise specified (on Axis II).  

In an August 2000 report, a licensed private psychologist 
noted that he had treated the veteran since April 2000, when 
he (the veteran) exhibited a history of rapid cycling mood 
disturbance which was consistent with a bipolar illness, 
notable obsessive compulsive tendencies, and notable 
borderline personality disorder features indicated by a 
pervasive pattern of instability in relationships, problems 
with self image, affective disturbance, marked impulsivity, 
and associated features.  Both this psychologist, as well as 
the medical director of the facility, concluded that the 
veteran has a severe bipolar disorder with potential vague 
psychotic features, underlying obsessive compulsive disorder, 
and a borderline personality disorder.  

Additionally, the private psychologist noted that he had 
reviewed the veteran's "chronological record of medical care 
while in the military, [which includes] . . . the impression 
of [an] extremely immature personality basically at the time 
of discharge from the service."  This psychologist then 
expressed his opinion that "it is very likely that the 
symptoms that . . . [the veteran] presented with during his 
early military career were symptoms consistent with the onset 
of his severe emotional disorder of Bipolar Disorder 
currently present."  This psychologist explained that 
"stress is a facilitator of emotional problems and the 
military environment would be a setting that would exacerbate 
. . . [the veteran's] symptoms of bipolar illness.  It is 
further not atypical for individuals as young as . . . [the 
veteran] during military career to begin demonstrating 
symptoms of a significant mood disorder such as a bipolar 
illness and/or borderline personality disorder.  By no means 
are the above comments meant to imply that . . . [the 
veteran] definitely suffered his present illness during his 
military career, but the risk factors for this being the case 
are certainly present."  The psychologist concluded that the 
veteran is severely emotionally disturbed with severe mental 
illness and that he had not malingered his symptoms.  

In October 2002, the veteran provided testimony before the 
undersigned Veterans Law Judge via videoconferencing.  
Specifically, the veteran testified that he first began to 
experience psychiatric symptoms during his active military 
duty and that that this in-service symptomatology was an 
early manifestation of the bipolar disorder that was 
subsequently diagnosed (after discharge from service).  
2002 hearing transcript (2002 T.) at 3-9.  

Thereafter, in April 2003, the Board referred the veteran's 
claims folder to a physician who is the Chief of Staff at the 
VA Medical Center (VAMC) in Houston, Texas and who is also a 
professor of psychiatry at the Baylor College of Medicine.  
The purpose was to accord this doctor an opportunity to 
review the veteran's claims folder to determine the etiology 
of his currently diagnosed bipolar disorder.  

In a July 2003 letter, this VA physician noted that he, who 
is also a board-certified psychiatrist, reviewed the 
veteran's claims folder.  Further, this VA psychiatrist 
stated that the veteran "now has a manifest bipolar 
affective disorder or manic-depressive illness," which is 
often manifested by symptoms and signs in borderline 
personality and an antisocial personality disorders and which 
often leads to substance abuse and a wide variety of aberrant 
behaviors.  This psychiatrist explained that a bipolar 
disorder is "heavily genetic in origin and frequently 
presents even in childhood and often in adolescence to the 
discerning eye."  The psychiatrist further noted that 
"[t]here is very little evidence that stress or any aspect 
of military experience triggers this disease or . . . makes 
it worse."  The psychiatrist also stated that "[w]hat does 
happen at times is that the formal structure of military life 
is inimical to the 'free spirit' of the person who is in some 
phase of the bipolar spectrum and they come to attention 
faster than in other situations."  

In addition, the psychiatrist noted that the facts of the 
case are straightforward and reflect that the veteran had a 
well-substantiated pre-service history of psychological 
difficulties (including substance abuse and psychiatric 
treatment).  In fact, the psychiatrist specifically stated 
that the veteran's bipolar disorder "clearly manifested 
itself before his entry into service."  Further, the 
psychiatrist concluded that the claims folder contains no 
evidence whatsoever that the veteran's brief non-combat 
military experience made his pre-existing bipolar disorder 
worse.  In support of this conclusion, the psychiatrist noted 
that the veteran did not have a psychotic episode and did not 
appear manic during service.  The gastritis that was found 
during active military duty was attributed to the veteran's 
heavy drinking.  Furthermore, an immature personality 
disorder was diagnosed during service, and an antisocial 
personality disorder was diagnosed shortly after the 
veteran's discharge from active military duty.  Moreover, the 
psychiatrist pointed out that the first manic episode 
occurred "years after discharge from service and even that 
was possibly drug related."  The psychiatrist expressed his 
opinion that the veteran's considerable amount of substance 
abuse worsened his bipolar disorder.  

In conclusion, the psychiatrist expressed his belief that the 
veteran's bipolar disorder "existed years before service and 
was not exacerbated by his brief stint in the Navy."  In the 
alternative, the psychiatrist explained that, "[i]f . . . 
the very narrow concept of [the] first onset of [a] manic 
episode [is used], then it [the veteran's bipolar disorder] 
did not start till well after the service."  Furthermore, 
the psychiatrist concluded that the veteran's "heavy [and] 
voluntary . . . use of substances has contributed to" the 
deterioration of his psychiatric condition.  

In response to this VA psychiatrist's conclusions, the 
veteran submitted a letter from a private doctor.  In this 
document, dated in February 2004, the private physician noted 
that he has treated the veteran for the past ten years for 
his bipolar disorder and that the periods of exacerbations of 
his bipolar disorder were "primarily triggered by 
noncompliance with his medications."  The doctor stated 
that, when the veteran does not take his medicine, he "will 
exhibit a variety of symptoms of manic behavior, . . . 
[including] pressured speech, a high level of impulsivity, 
poor impulse control, hypersexuality, and on occasion will 
self treat his mania with alcohol" but that, "when he is 
complaint with his medication, he maintains a level steady 
mood, and alcohol consumption is not a factor."  

Also in the February 2004 document, the private physician 
stated that he reviewed the veteran's service medical records 
dated from February 1975 to July 1975.  The doctor noted that 
these service reports demonstrated no mental disorder in 
February 1975, a reference to some adjustment problems 
(concerning parental issues), hypersexuality accompanied by 
some feelings of nervousness in April 1975, an impression of 
an extremely immature personality disorder in May 1975, and a 
recommendation for military discharge several weeks later in 
May 1975 due to the veteran's inability to adjust.  

Based on these in-service documents, the private doctor 
concluded that, at the time of the veteran's induction into 
active military duty and as late as February 1975, no mental 
disorder or personality disorder had been diagnosed.  The 
physician acknowledged that the veteran was not diagnosed 
with mania during service because the clinical manifestations 
of this disorder were not fully expressed at that time.  
However, the doctor noted that these service medical records 
reflected the veteran's inability to adjust to his military 
environment as well as specific symptoms (in early April 
1975) representing early manifestations of mania.  

Thereafter, the physician explained that, following the 
veteran's discharge from service, he developed a bipolar 
disorder.  Further, the doctor expressed his opinion that the 
veteran's psychiatric condition was misdiagnosed as a 
personality disorder, when in reality it should have been 
characterized as a bipolar disorder.  In particular, the 
physician stated that "[i]t is evident from the literature 
that many times when patients are suffering from mania they 
make decisions and behave in a way that can be misconstrued 
as a personality disorder."  The doctor specifically stated 
that the early symptoms that the veteran experienced in April 
1975 were those of a bipolar disorder and were not 
manifestations of a personality disorder.  Consequently, the 
physician concluded that the veteran "was in the early 
formative phases of his bipolar disorder during his military 
service."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a psychosis became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Throughout the current appeal, the veteran has asserted that 
service connection for a psychiatric disability, 
characterized as a bipolar disorder, is warranted.  In 
particular, he has maintained that he first began to 
experience psychiatric symptoms during his active military 
duty and that such symptomatology represented the bipolar 
disorder that was diagnosed after his discharge from service.  
See, e.g., 1998 T. at 10, 1999 T. at 2-14, and 2002 T. 
at 3-9.  

As the Board has noted in this decision, according to the 
service medical records, a psychiatric evaluation completed 
in February 1975 demonstrated no evidence of a mental 
disorder, including no psychosis, neurosis, or gross 
personality disorder.  Subsequent service medical records 
reflect treatment for gastritis secondary to anxiety and 
excessive alcohol intake in April 1975, an extremely immature 
personality (including little if any insight, denial of 
affect with only projection and an attempt to manipulate and 
understand surroundings, and a refusal to accept 
responsibility for thoughts or to gain insight but no 
psychosis or suicidal ideation) one week later in April 1975, 
as well as a personality disorder manifested by an inability 
to adjust in May 1975.  The July 1975 separation examination 
demonstrated that the veteran's psychiatric system was 
normal.  

The veteran was discharged from active military duty in July 
1975.  According to the relevant post-service medical 
records, testing completed during the veteran's one week 
private hospitalization in November 1975 provided no 
suggestion of the presence of any psychotic disorder or a 
neurotic disability.  The treating physician diagnosed an 
anti-social personality disorder.  

Subsequent medical records dated between February 1977 and 
March 1983 reflect treatment for alcohol and drug abuse.  In 
addition, these documents include diagnoses of a sociopath or 
anti-social personality disorder as well as objective 
evaluation findings of no psychosis.  

Beginning in July 1986, the veteran was treated for 
depression, and in October 1989, a diagnosis of a manic 
depressive disorder was made.  A November 1989 medical record 
reflects a diagnosis of a bipolar disorder.  Subsequent 
medical reports confirm the diagnosis of a bipolar disorder.  

With regard to the etiology of the veteran's bipolar 
disorder, the Board finds that the evidence is in equipoise 
regarding whether or not it had its onset in service.  The 
July 1999 statement from a private physician who first 
treated the veteran when he was 17 years of age (in 
approximately 1972) opined that the veteran's bipolar 
disorder was associated with his active military duty.  In 
particular, the physician stated that he firmly believed that 
the veteran "was bipolar when he was in the military . . . 
[al]though it would have been very difficult . . . to make 
the diagnosis at th[at] . . . time."  This physician 
reviewed some in-service, as well as post-service, records 
that the veteran had submitted to him, but it is clear that 
he did not review the entire record.  

In an August 2000 report, a licensed private psychologist 
expressed his opinion that "it is very likely that the 
symptoms that . . . [the veteran] presented with during his 
early military career were symptoms consistent with the onset 
of his severe emotional disorder of Bipolar Disorder 
currently present."  This psychologist explained that 
"stress is a facilitator of emotional problems and the 
military environment would be a setting that would exacerbate 
. . . [the veteran's] symptoms of bipolar illness.  It is 
further not atypical for individuals as young as . . . [the 
veteran] during military career to begin demonstrating 
symptoms of a significant mood disorder such as a bipolar 
illness and/or borderline personality disorder."  

Also, this private psychologist specifically stated that his 
comments regarding the association between the veteran's 
bipolar disorder and his active military duty "[b]y no means 
are . . . meant to imply that . . . [the veteran] definitely 
suffered his present illness during his military career.  
Rather, the psychologist explained that the "risk factors 
for this being the case are certainly present."  

In this regard, the Board notes that the private psychologist 
stated that he had reviewed the veteran's "chronological 
record of medical care while in the military."  Again, this 
private psychologist does not appear to have had access to 
all of the veteran's pertinent medical records.  

In a February 2004 statement, the private doctor expressed 
his opinion that the psychiatric symptoms experienced by the 
veteran during his active military duty were the first 
episodes of such symptomatology and were early manifestations 
of the bipolar disorder which was diagnosed after his 
separation from such service.  In support of this conclusion, 
the private doctor explained that he had reviewed the 
veteran's service medical records.  In particular, the 
physician explained that these documents demonstrated that, 
at the time of the veteran's induction into active military 
duty and as late as February 1975, no mental disorder or 
personality disorder had been diagnosed.  The doctor believed 
that the early symptoms that the veteran experienced in April 
and May 1975 (including some adjustment problems concerning 
parental matters, hypersexuality accompanied by some feelings 
of nervousness, an extremely immature personality, and an 
inability to adjust) were those of a bipolar disorder and 
were not manifestations of a personality disorder.  

Again, this private physician noted in his February 2004 
statement that he had only reviewed the veteran's service 
medical records.  In this regard, the Board notes that this 
doctor also stated that he had treated the veteran for his 
bipolar disorder for the past ten years.  Consequently, the 
physician only had access to the service medical records 
(which are dated from 1974 to 1975) and then his own records 
of treatment of the veteran (which are dated since 1994).  

The VA psychiatrist who drafted the April 2003 statement 
specifically noted in this document that he had had the 
opportunity to review the veteran's claims folder.  In 
particular, this psychiatrist expressed his opinion that the 
veteran had a bipolar disorder which preexisted his active 
military duty and was not aggravated beyond its natural 
progression during such service.  However, in view of the 
normal psychiatric findings at service entry and the other 
clinical opinions relating the onset of psychiatric 
disability to service, this statement would not be sufficient 
to rebut the presumption of soundness.  See 38 U.S.C.A. 
§ 1111 (West 2002).  In essence, this report also concedes 
that bipolar disorder was present in service.  

Resolving all doubt in the veteran's favor, there is a basis 
for concluding that bipolar disorder had its onset or owes 
its etiology to active duty.  See 38 U.S.C.A. § 5107 (West 
2002).  Accordingly, there is a basis for granting service 
connection for a psychiatric disability, characterized as a 
bipolar disorder.  


ORDER

Service connection for a psychiatric disability, 
characterized as a bipolar disorder, is allowed.  


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



